DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
(Species and Sub-Species)
Species
2.	Restriction to one of the following species is required under 35 U.S.C. 121:
(A)	An invention represented in Fig. 1
(B)	An invention represented in Fig. 2
(C)	An invention represented in Fig. 3
(D)	An invention represented in Fig. 4
(E)	An invention represented in Fig. 5
(F)	An invention represented in Fig. 6
(G)	An invention represented in Fig. 7
(H)	An invention represented in Fig. 8
(I)	An invention represented in Fig. 9
The species are independent or distinct because at least the following differences:


3.	Species A is an invention comprising a substrate-less FinFET lateral diode with N-type fin region 116 and P-type fin region 118 that are disposed over a cathode region 104, an insulator region 102, and an anode region 106, a plurality of N-type epitaxially (epi) grown portions 126, a plurality of gate electrodes 114, and a plurality of P-type epi grown portions 128 that are disposed over the N-type fin region 116 and the P-type fin region 118, where each of the gate electrodes 114 is positioned between two of the N-type/P-type epi portions 126 and 128 (i.e., a gate electrode 114 between two N-type epi portions 126, two P-type epi portions 128, and/or one N-type epi portion 126 and one P-type epi portion 128).

4.	Species B is an invention similar to species A but at least has parallel backside vias 210 are disposed horizontally parallel to the N-type/P- type fin regions 216 and 218, the parallel backside vias 210 are entirely separated from the respective N-type/P-type fin regions 216 and 218.

5.	Species C is an invention similar to species A but at least has the insulator, cathode, and anode regions 302, 304, and 306 extend laterally to cover the widths of the respective N-type/P-type fin regions 316 and 318, and that the N-type/P-type fin region 316 and 318 are implemented separately using opposite polarity N-type/P-type epi portions 326 and 328 to form the respective diode junctions

6.	Species D is an invention similar to species C but at least has the parallel backside vias 410 are disposed (or positioned) horizontally parallel to the N-type/P-type fin regions 416 and 418, one backside via 410 may be disposed entirely over the cathode region 404 and adjacent to the N-type fin region 416, while another backside via 410 may be disposed entirely over the anode region 406 and adjacent to the P-type fin region 418.

7.	Species E is an invention similar to species C but at least has the backside vias 510 are implemented only with the N-type fin region 516 that is disposed over the cathode and insulator regions 504 and 502, and that both the N-type/P-type fin regions 516 and 518 only include the N-type epi portions 526.

8.	Species F is an invention similar to species C but at least has the parallel backside via 610 is disposed horizontally parallel to the N-type fin region 616 and over only the cathode region 604, and that the gate electrodes 614 are disposed over both the N-type/P-type fin regions 616 and 618. Whereas the backside via 510 is disposed only with the N-type fin region 516 and over both the cathode and insulator regions 504 and 502.

9.	Species G is an invention comprising a dual-polarity shallow trench isolation diode device with parallel backside vias having a substrate-less FinFET dual-polarity STI diode with parallel backside vias. The diode device 700 may be substantially similar to the diode devices 300 and 400 described above in Figures 3-4, with the exception that the N-type/P-type fin regions 716a and 718a have respective N-type/P-type STI regions 716b and 718b, and that the N-type epi portions 726 are disposed on one side of the N-type/P-type fin regions 716a and 718a, and the P-type epi portions 728 are disposed on the other/opposite side of the N-type/P-type fin regions 716a and 718a.

10.	Species H is an invention similar to species A but at least at least two back-to-back P/N diode junctions within the same fin (i.e. with the N-type/P-type fin regions 816 and 818 over the insulator, emitter, and collector regions 802, 804, and 806 as shown in Figure 8A), while the top-level metal routing lines 842 over N-type fin region 818 in conjunction with the backside vias carry the current down (as shown with the arrows 833 in Figure 8B) to the respective backside metal contacts of the emitter and collector regions 804 and 806, as the top-level metal routing lines 843 over such respective N-type/P-type fin regions 816 and 818 in conjunction with the backside vias 810 in a separate metal tap of the base region 808.

11.	Species I is an invention similar to species H but at least has the N-type fin region 916a includes the STI regions 916b (or N-type shallow isolation regions), that the N-type fin region 916 is separated from the P-type fin regions 918, and that the N-type/P-type fin regions 916 and 918 are coupled to and adjacent to the parallel backside vias 910 that are disposed respectively on the metal taps of the collector, base, and emitter regions 906, 908, and 904.

Sub-Species
12.	Restriction to one of the following Sub-Species is further required under 35 U.S.C. 121 (Note, the elected Sub-Species will pertain only to the elected Species):
	I.	Invention of Fig. 10A 
	II.	Invention of Fig. 10B
	III.	Invention of Fig. 10C

13.	Sub-Species I comprises gate electrode elements 1014 directly contacting insulator regions 1003 and P-type fin regions 1018, wherein the top surface of the insulator regions 1003 and P-type fin regions 1018 and N-type fin region 1016 have a substantially coplanar upper surface, and gate electrode 1014 contact side portions of the P-type fine regions 1018, and side portions upper portions of N-type fin region 1016.

14.	Sub-Species II is similar to Sub-Species II but at least has P-type epi portion elements 1028 directly contacting the gate electrode 1014 and the P-type fin regions 1018, with N-type epi portions 1026 between gate electrode elements 1014, wherein the top surface of elements 1003, 1028, 1026 are substantially coplanar.

15.	Sub-Species III is similar to Sub-Species II but at least has a removed substrate portion of the N-type fin region 1016

16.	The species and sub-species are independent or distinct because as disclosed and illustrated, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, and a sub-species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) 	The inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(b) 	The prior art applicable to one invention would not likely be applicable to 
another invention; 

Particularly, it is noted that species and sub-species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.

17.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

18.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/
Examiner, Art Unit 2818